Citation Nr: 0114380	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  94-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
service-connected sleep disorder, prior to October 7, 1996.  

2.  Entitlement to a rating in excess of 50 percent for a 
service-connected sleep disorder, from and after October 7, 
1996.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 

INTRODUCTION

The veteran served on active duty from August 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the SOC or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present appeal, with respect to a sleep disorder, arises 
from an October 1992 rating decision, in which the RO service 
connected the veteran's disability and awarded a 20 percent 
disability rating.  The effective date of the award was May 
1991.  The veteran filed an NOD in November 1992, and an SOC 
was issued by the RO in February 1993.  The veteran filed a 
substantive appeal in September 1993.  In January 1996, the 
RO increased the veteran's disability rating for a sleep 
disorder to 40 percent, with an effective date retroactive to 
May 1991.  Supplemental SOC's were issued in October 1996, 
April 1997, and in April and September 1998.

With respect to entitlement to a TDIU, the RO denied the 
veteran's claim in an October 1996 rating decision, which was 
noted in an SSOC of the same date.  The veteran perfected his 
appeal by filing a substantive appeal in November 1996.  In 
May 1999, the Board remanded these claims for additional 
development.  In an August 2000 rating determination, the RO 
increased the veteran's disability rating for a sleep 
disorder to 50 percent, effective from October 7, 1996, the 
date of amended regulations in the Schedule for rating 
Disabilities.  The claim for entitlement to TDIU was denied.  
The appeal continues.  


FINDINGS OF FACT

1.  In August 1992, a VA examiner noted that the veteran had 
a long-standing history of daytime sleepiness.  His 
complaints continued as noted when examined in 1994 and 1995.  
Diagnostic studies in July 1995 showed that he had a 
significant sleep apnea syndrome.  Additional testing in 
October 1996 showed obstructive sleep apnea with daytime 
sleepiness.  In November 1996, he was started on continuous 
positive airway pressure titration, and he had excellent 
morning results, but subsequently dated records reflect 
continued daytime sleepiness.  

2.  The veteran's disability from obstructive sleep apnea is 
manifested by excessive daytime somnolence.  Narcolepsy has 
also been diagnosed.  He continues to use a C-PAP (continuous 
positive airway pressure) machine while sleeping.  In June 
2000, a VA physician indicated that an inadequate pressure 
setting might be a confounding factor in the veteran's 
continuing problems with sleepiness.  The veteran reports 
that he falls asleep while driving and while watching sports 
on television.  

3.  The veteran's only established service-connected 
condition is his mixed sleep disorder, rated as 50 percent 
disabling.  His education includes completion of one year of 
college, and he has work experience as a janitor and laborer, 
and in food services.  It appears he is currently unemployed.  
His service-connected sleep disorder, however, does not 
prevent him from securing and following substantially gainful 
employment.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected mixed sleep disorder, prior to October 7, 
1996, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.132, Diagnostic Code (DC) 8108 (1996); 38 C.F.R. 
§§ 3.321, 4.130, DC 6847 (2000).  

2.  A rating in excess of 50 percent for service-connected 
mixed sleep disorder, from and after October 7, 1996, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.132, 
DC 8108 (1996); 38 C.F.R. §§ 3.321, 4.130, DC 6847 (2000).

3.  The requirements for a TDIU rating have not been met.  
38 U.S.C.A. § 1155 (West 1991); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA when it acted on the 
veteran's claims, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  A review of the 
rating actions, SOC, and SSOC's in the appellant's appeal 
reflects that he has been provided with all applicable laws 
and regulations, and has been provided with reasons and bases 
for the RO's determinations throughout the appeal process.  
The Board concludes that the discussions in the rating 
decisions, SOC, and SSOC's informed him of the information 
and evidence needed to substantiate his claims, and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not identified any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of this claims.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting, and he was asked to assist in 
obtaining the evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 530 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Increased Rating for Mixed Sleep Disorder

In May 1999, the Board remanded the claim of an increased 
rating for a sleep disorder.  The TDIU claim was deferred.  
The Board's remand pointed out (and it is repeated here for 
clarity) that the veteran was initially service connected for 
a sleep disorder in October 1992, and awarded a 20 percent 
disability rating.  At that time, the disability was rated as 
analogous to narcolepsy, under 38 C.F.R. § 4.124a ("Schedule 
of ratings--neurological conditions and convulsive 
disorders"), DC 8108.  In turn, narcolepsy was rated as for 
epilepsy, petit mal, under 38 C.F.R. § 4.124a, DC 8911.

In July 1995, the veteran underwent a sleep study for VA 
purposes and was diagnosed with significant sleep apnea 
syndrome, as well as periodic limb movement disorder.  As 
sleep apnea was an unlisted condition in the Rating Schedule, 
the disability was rated by analogy to narcolepsy.  In 
January 1996, as noted above, the veteran's disability rating 
for the sleep disorder was increased to 40 percent.

Effective October 7, 1996, during the pendency of this 
appeal, 38 C.F.R., § 4.97 ("Schedule of ratings-respiratory 
system") was amended, and a rating for sleep apnea syndromes 
(obstructive, central, mixed), DC 6847, was added.  See 61 
Fed. Reg 46,728 (Sep. 5, 1996), codified, in pertinent part, 
at 38 C.F.R. Part 4, § 4.97, DC 6847 (2000).  Pursuant to DC 
6847, a noncompensable evaluation is warranted when the sleep 
apnea syndrome is asymptomatic, but with documented sleep 
disorder breathing.  A 30 percent evaluation is warranted 
when there is persistent daytime hypersomnolence.  A 50 
percent rating is assigned where the disability requires the 
use of a breathing assistance device such as CPAP machine.  A 
100 percent rating is warranted where there is chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or where the disability requires a tracheostomy.  
See 38 C.F.R. § 4.97, DC 6847 (2000).

At the time of the May 1999 remand determination, the Board 
concluded that DC 6847 was the more applicable and 
appropriate code by which to rate the veteran's disability, 
as opposed to rating the disorder by analogy to narcolepsy 
under DC 8108.  In this particular case, as noted, the 
effective date of the addition of sleep apnea syndrome to the 
Rating Schedule was October 7, 1996.  The Board noted that 
the veteran's last RO review of his claim had been in a 
September 1998 SSOC, in which his disability continued to be 
rated as analogous to narcolepsy/epilepsy-petit mal.  

The Board pointed out that, where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  See also Baker v. West, 11 Vet. App. 163, 168 
(1998).  In reviewing this case, the Board informed the 
veteran that evaluation of his service-connected sleep 
disorder would include consideration of both the old and 
current regulations, to determine whether he was entitled to 
an increased evaluation under either set of criteria; he was 
also informed that application of the version most favorable 
to him would be applied.  

Following the development requested in the May 1999 remand 
determination, the 40 percent rating for service-connected 
sleep disorder was increased to 50 percent, effective from 
the date of the amended regulations.  

The evidence of record in this appeal includes VA examination 
reports from August 1992 and February 1994.  While the 
veteran's daytime sleepiness was noted, no specific sleep 
disorder was diagnosed.  However, service connection was 
granted based on the veteran's preservice history of sleep 
difficulty and continued reports of sleep difficulty on the 
1992 and 1994 postservice examinations.  

Subsequently dated VA records from 1993 reflect that the 
veteran was seen in May of that year for psychological 
testing for vocational purposes.  Test results reflected a 
learning disability (dyslexia) and a possible 
personality/mood disorder.  The veteran's daytime somnolence 
was noted, but without detailed sleep study records, it was 
not possible to determine the etiology of the veteran's 
complaints.  

When examined by VA in June 1995, the veteran described a 
sense of sleepiness throughout the daytime.  He denied 
discrete sleep attacks or cataplexy during the daytime.  His 
sleepiness was more generalized, and he said that he fell 
asleep if left in unstimulating situations.  Sleep studies 
were ordered and conducted in July 1995.  Based on the 
objective recordings, it was concluded that he had 
significant sleep apnea syndrome, as well as periodic limb 
movement disorder.  Most likely, the daytime sleepiness was 
secondary to sleep apnea syndrome.  It was also opined that 
some of the short sleep latencies noted might be secondary to 
chronic partial sleep deprivation from the sleep apnea 
syndrome, and not secondary to narcolepsy.  Conservative 
treatment included nasal CPAP.  

VA records from 1995 and 1996 reflect that his daytime 
sleepiness complaints continued.  In a June 1996 lay 
statement, an employer who had known the veteran for three 
years stated that it appeared at times that the veteran was 
sleepwalking on the job.  He had a "blank stare" and was 
unable to focus.  He told the veteran to seek medical 
treatment as he realized that the veteran was unable to 
control his sleepiness.  

In October 1996, the veteran underwent a night 
polysomnography.  This test revealed obstructive sleep apnea 
with daytime sleepiness.  It was noted that this made it 
difficult for him to hold down a job.  A VA examiner in 
November 1996 reported that the veteran had significant sleep 
apnea syndrome which was only "fairly controlled."  This 
limited "certain types of work."  He was started on 
continuous positive airway pressure titration.  Excellent 
morning results were reported, but the veteran's mother spoke 
to the examiner several days later and reported that he 
continued to remain pathologically sleepy.  The physician 
stated that he did not understand the etiology of the 
veteran's ongoing sleepiness.  Certification of his 
compliance with the CPAP machine was needed.  

Upon VA examination in October 1997, the veteran stated that, 
no matter how early he went to bed, he felt that he had no 
energy.  He frequently fell asleep during the day.  He did 
use a positive pressure mask at night, but he did not feel 
that it made much difference.  He was not on any medication.  
He added that, a couple of times per week, he fell asleep 
riding the elevator at the hospital where he worked.  People 
had said that it appeared that he was sleeping.  The examiner 
opined that the veteran appeared lethargic during the 
interview, and it was reported that the veteran fell asleep 
when there was any pause in the conversation.  The examiner 
suspected that the diagnosis was sleep apnea and not 
narcolepsy.  

VA records from 1998 show that the appellant continued to use 
the CPAP machine, but he continued to be excessively sleepy 
during the day.  These reports reflect that he had been 
attending machinist training in 1998 and had worked a 
temporary position in food services.  A 1999 VA outpatient 
treatment record reflects that his sleep apnea was under 
"fair control/relief with CPAP."  

In a September 1999 statement, the veteran indicated that, 
although he was using his CPAP machine at night, he was still 
not sleeping.  He said that he had tried to go to school and 
was currently working, even though it was hard to do so.  He 
was unable to concentrate on daily tasks and had no energy.  
He experienced headaches.  He said that he fell asleep on the 
telephone and was becoming more afraid that something would 
happen due to his inability to stay awake during the daytime.  
He said that he was not hired for a position because he was 
unable to pass the physical test because of his sleep apnea.  
Attached to the veteran's statement was an October 1999 
document from the VA with notification from the Chrysler 
Corporation reflecting a diagnosis of sleep apnea syndrome 
and narcolepsy.  The report showed that the veteran did not 
require hospitalization and that he was able to perform work 
of some kind.  It was also indicated that he was able to 
perform the functions of his position.  

Upon further VA sleep study in June 2000, obstructive sleep 
apnea was described as "pretty well controlled."  Summary 
of this testing showed excessive daytime somnolence with an 
additional diagnosis of narcolepsy.  It was noted that the 
veteran continued to use a CPAP machine while sleeping.  The 
physician indicated that inadequate pressure settings might 
be a confounding factor in the veteran's continuing problems 
with sleepiness.  The veteran complained that he fell asleep 
while driving and while watching television.  

As noted earlier, since the veteran's claim for an increased 
rating for mixed sleep disorder was pending when the 
regulations were revised, he is entitled to the version of 
the law most favorable to him.  Karnas, supra.  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999).  That is, prior to 
October 7, 1996, only the previous version of the rating 
criteria is applicable in this case.  Thereafter, the version 
of the rating criteria that is most favorable to the veteran 
must be applied.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  
Here, either the prior criteria, (based on analogy to 
narcolepsy which, in turn, was rated for epilepsy, petit mal) 
or current rating criteria (which provides a specific rating 
criteria for sleep apnea syndromes) may apply, whichever are 
most favorable to the veteran.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

However, after review of the applicable criteria (old and 
new), it is the Board's conclusion that a rating in excess of 
40 percent, prior to October 7, 1996, or in excess of 50 
percent, from and after October 7, 1996, is warranted.  The 
evidence summarized previously does not reflect that a rating 
of 60 percent is warranted from the effective date of May 22, 
1991, through October 7, 1996, as the evidence does not 
reflect an average of at least one major seizure in four 
months over the past year, or nine to ten minor seizures per 
week, as required under DC 8108-8911.  Clearly, the criteria 
for a 50 percent rating are met under the amended criteria, 
as the veteran uses a CPAP machine to aid in sleeping at 
night.  However, he is entitled to an evaluation of 50 
percent only from the date of the change to the Rating 
Schedule - October 7, 1996.  The evidence at no time reflects 
the rating criteria for a 100 percent rating under DC 6847, 
as chronic respiratory failure with carbon dioxide retention 
or cor pulmonale is not shown, nor has a tracheostomy been 
required.  

Under the old rating criteria, the veteran's disability 
picture for a mixed sleep disorder more nearly approximates 
the criteria for a 40 percent rating from May 22, 1991, to 
October 7, 1996.  Applying both the old and the new criteria, 
the evidence supports no more than a 50 percent rating from 
and after October 7, 1996.  The preponderance of the evidence 
is against increased ratings.  Thus, the benefit of the doubt 
rule does not apply, and the claim for increased ratings must 
be denied.  38 U.S.C.A. § 5107(b) (old and new); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  TDIU

Pertinent regulations provide that a TDIU may be assigned, 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2000).  

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
service-connected disability rating in itself is recognition 
that the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, ibid.  

Based on the entire evidence pertinent to the veteran's 
claim, as summarized above, the Board finds that entitlement 
to a TDIU due to service-connected disabilities is not 
warranted. 

The veteran's only service-connected disability is mixed 
sleep disorder, currently rated as 50 percent disabling.  
Thus, he does not satisfy the threshold percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  The issue is whether his service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor which takes this case outside the norm. 

The veteran has completed one year of college and, in recent 
years, has trained as a machinist and worked a temporary job 
in food services.  While there is probative evidence in the 
record which reflects that he is incapable of performing some 
types of work, all work is not precluded.  It was noted in 
1996 and again in 1999 that he was able to perform work of 
some kind.  As previously mentioned, medical records show 
that his sleep disorder has been professionally characterized 
as "pretty well controlled" with the use of a CPAP machine.  
While his service-connected sleep disorder may limit him from 
some forms of work, the evidentiary record does not show that 
it prevents all gainful employment for which he is qualified 
by reason of his education and work experience.  As a result, 
the Board finds that the criteria for a TDIU rating are not 
met.  

As the preponderance of the evidence is against the veteran 
claim, the benefit of the doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied.  38 U.S.C.A. 
§§ 5107(b); Gilbert, supra; 7105 (West 1991& Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107).  

ORDER

A rating in excess of 40 percent for mixed sleep disorder, 
prior to October 7, 1996, is denied.  

A rating in excess of 50 percent for mixed sleep disorder, 
from and after October 7, 1996, is denied.  

A TDIU rating is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

